Franklin App. No. 08AP-1006. This cause is pending before the court as an appeal from the Court of Appeals for Franklin County. Upon consideration of appellee’s motion to redact personal identity information,
It is ordered by the court that the motion is granted, and appellee shall come to the Supreme Court of Ohio Clerk’s office and redact all personal identifiers, as defined by Rule 44(H) of the Rules of Superintendence for the Courts of Ohio, in this case within ten days of the date of this entry.